                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,

       V.                                                      Cr. A. No. 19-101-LPS


AARON DAVIS,

                       Defendant.


                                    MEMORANDUM ORDER


       1.      On September 10, 2020, in connection with a jury trial that was then scheduled to

begin on November 16,2020, the government filed a motion pursuant to Federal Rule of

Criminal Procedure 15, seeking to depose four witnesses(D.S., J.A., R.S., and a witness

representing entity H.B.) or, in the alternative, to permit these witnesses to testify live during

trial via remote videoconferencing technology. (D.I. 32) The government subsequently

modified its motion, adding three unnamed witnesses, whom it identified as "representative[s] of

Company A," and seeking only remote testimony during trial (not Rule 15 depositions) of all

seven witnesses. (See D.I. 44 at 18; D.I. 49 at 3-4)

       2.      On October 22,2020,the Court granted the government's modified motion,

finding that(1)"the testimony of each proposed witness is material to the government's case-in-

chief;"(2)"each of the seven witnesses is not available to travel to Delaware to testify at trial;"

and(3)"Defendant has not identified significant countervailing factors that render the

accommodation sought by the government unjust." (D.I. 51 at 5,6, 10)

       3.      Due to then-ongoing impact ofthe coronavirus pandemic,the jury trial was

continued and is now scheduled to begin on August 23,2021. (See D.I. 81, 99)

       4.      On June 28,2021,the government filed a motion pursuant to Rule 15 seeking to

take depositions or, in the alternative, to present remote live testimony of"a representative of



                                                   1
company A ('L.H.') and R.S." during trial. (D.I. 102) The government submits that "both L.H.

and R.S. are unable to travel due to their underlying health conditions."' {Id. at 2)

        5.      On July 2,2021, Defendant filed a response to the government's motion,

objecting to remote testimony during trial only as to R.S., but not L.H. (D.I. 104) The sole

reason Defendant identifies for his objection relating to R.S. is "no doctor's note has been

produced establishing [R.S.'] inability to travel and appear in the courtroom for the August trial."

(Ml4)

        6.      On July 9,2021,the government filed a reply to Defendant's opposition. (D.I.

 105) The government confirms that it "is continuing its efforts to secure a note from R.S.'s

physician and will provide it to the Court and to defense counsel as soon as possible." {Id. at 2)

        Accordingly,IT IS HEREBY ORDERED that:

        1.      The government's unopposed request to permit witness L.H. to testify remotely

during trial is GRANTED.

        2.      The government's request to permit witness R.S. to testify remotely during trial is

 GRANTED provided that the government produces a physician's note confirming that R.S. is

 unable to travel due to a health condition.




 Dated: July 14,2021                                  HONORABLE LEONARD P. STARK
 Wilmington, Delaware                                 UNITED STATES DISTRICT JUDGE




'According to the government,"L.H. lives in California and suffers from severe spinal stenosis,
which renders her physically unable to sit in an upright position for more than a few minutes at a
time." (D.I. 102 at 2-3) "R.S., who is 66 years old, lives in Indiana and is unable to travel
because he has a heart condition that precludes him from flying on an airplane." {Id. at 3)
